United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 February 23, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 05-10140
                        Conference Calendar



JACK DONALD BAXTER,

                                     Petitioner-Appellant,

versus

COLE JETER, Warden,
Federal Medical Center Fort Worth,

                                     Respondent-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 4:04-CV-942
                      --------------------

Before GARZA, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Jack Donald Baxter, federal prisoner # 03659-078, was

convicted in 1992 of conspiracy to possess with intent to

distribute amphetamine and sentenced to 240 months in prison.

He appeals the district court’s dismissal of his 28 U.S.C. § 2241

petition, arguing that his sentence was illegal because it was

based on facts not submitted to the jury and proved beyond a

reasonable doubt in violation of United States v. Booker,



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-10140
                                -2-

543 U.S. 220 (2005), and Blakely v. Washington, 542 U.S. 296

(2004).   He argues that his claims should be allowed to proceed

under the savings clause of 28 U.S.C. § 2255.   Baxter’s argument

is unavailing in light of this court’s decision in Padilla v.

United States, 416 F.3d 424, 426-27 (5th Cir. 2005).

     AFFIRMED.